—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cohen, J.), rendered June 13, 1994, convicting him of possession of burglar’s tools, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The issue of the legal sufficiency of the evidence is not preserved for appellate review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see, People v Smith, 23 NY2d 955; People v Diaz, 23 NY2d 811; People v Taylor, 190 AD2d 628). The defendant contends that the testimony of the prosecution’s key witness was implausible. However, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily *612questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). O’Brien, J. P., Joy, Altman and Florio, JJ., concur.